DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,604,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the inventions are the same. 
Regarding claim 25, U.S. Patent No. 10,604,434 discloses a glass melt electrode comprising: a base sized and shaped for engagement with an interior surface of a glass-melting furnace; and an elongated shaft extending from the base, wherein at least an outer surface layer of the shaft is single-crystalline and comprises one or more refractory metals (Claim 1).
Regarding claim 26, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 further teaches wherein the one or more refractory metals comprise at least one of Mo or W (Claim 3). 
Regarding claim 27, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 further teaches wherein the one or more refractory metals comprise at least one of Nb, Ta, or Re (Claim 4).
Regarding claim 28, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 further teaches wherein the one or more refractory metals comprise at least one of Ti, V, Cr, Zr, Hf, Ru, Rh, Os, or Ir (Claim 5).
Regarding claim 29, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 further teaches wherein substantially all of the shaft is single- crystalline (Claim 14).
Regarding claim 30, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 further teaches wherein the outer surface layer of the shaft is disposed around a polycrystalline core (Claim 15).
Regarding claim 31, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 30), and U.S. Patent No. 10,604,434 further teaches wherein the core comprises the one or more refractory metals (Claim 16).
Regarding claim 32, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 teaches further comprising a corrosion-resistant coating disposed on at least a portion of the shaft (Claim 2).
Regarding claim 33, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 32), and U.S. Patent No. 10,604,434 teaches wherein a thickness of the corrosion-resistant coating is between approximately 100 µm and approximately 500 µm (Claim 1).
Regarding claim 34, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 teaches wherein the shaft defines a hollow cooling channel therewithin (Claim 10).
Regarding claim 35, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 teaches wherein (i) the shaft extends from the base to a terminal end, and (ii) a diameter of the shaft, from the base to the terminal end, is substantially constant (Claim 19).
Regarding claim 36, U.S. Patent No. 10,604,434 teaches the glass melt electrode as appears above (see the rejection of claim 25), and U.S. Patent No. 10,604,434 teaches wherein the shaft extends from the base to a flat terminal end (Claim 20).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26, 29-31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirt et al (US 8,743,926) in view of Kaneko et al (JP 2561263).
Regarding claim 25, Hirt discloses a glass melt electrode comprising: 
a base (Fig. 2 #65 attachment) sized and shaped for engagement with an interior surface of a glass-melting furnace; 
and an elongated shaft (Fig. 2 #67 coolant delivery tube) extending from the base (Fig. 2 #65 attachment) and comprises one or more refractory metals (Col. 3 lines 43-51).
However, Hirt does not disclose wherein at least an outer surface layer of the shaft is single-crystalline. 
(Kaneko Fig. 1) wherein at least an outer surface layer (see spire of electrode 3, Fig. 1E-F) of the shaft is single-crystalline (as discussed in Translation p. 3, In 9). (Kaneko is interpreted as involving layer application to electrodes for the purpose of increasing utility and reliability.)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the single-crystalline structure layer as taught in Kaneko to the shaft of Hirt, for the purpose of providing stability in electrode characteristics (Kaneko Translation, p. 2, In 18-20) which would aid in increasing the lifespan of the electrode as desired in Hirt.
Regarding claim 26, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), and Hirt further teaches wherein the one or more refractory metals comprise at least one of Mo or W (Col. 3, In 43-51).
Regarding claim 29, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), and Kaneko further teaches wherein substantially all of the shaft is single-crystalline (p. 3, In 9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the single-crystalline structure layer as taught in Kaneko to the shaft of Hirt in view of Kaneko, for the purpose of providing stability in electrode characteristics (Kaneko Translation, p. 2, In 18-20) which would aid in increasing the lifespan of the electrode as desired in Hirt.

Regarding claim 30, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), and Kaneko further teaches wherein the outer surface layer of the shaft is disposed around a polycrystalline core (p. 3, In 10-11).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the polycrystalline core as taught in Kaneko to the shaft of Hirt in view of Kaneko, for the purpose of providing a cooling channel for the electrode.
Regarding claim 31, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 30), and Kaneko further teaches wherein the core comprises the one or more refractory metals (p. 3, In 7).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the core as taught in Kaneko to the shaft of Hirt in view of Kaneko, for the purpose of providing a cooling channel for the electrode.
Regarding claim 34, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), and Hirt further teaches wherein the shaft defines a hollow cooling channel (Fig. 2 #59 cooling passage) therewithin.
Regarding claim 35, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), and Hirt further teaches wherein (i) the shaft extends from the base to a terminal end (Shown in figure 2), but does not teach (ii) a diameter of the shaft, from the base to the terminal end, is substantially constant.
However, it is further noted that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence 
Regarding claim 36, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), and Hirt further teaches wherein the shaft extends from the base to a flat terminal end (Shown in figure 2).
	
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirt et al (US 8,743,926) in view of Kaneko et al (JP 2561263), as applied to claim 25, further in view of Schlienger (US 3,651,238).
Regarding claim 27, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), but does not teach wherein the one or more refractory metals comprise at least one of Nb, Ta, or Re.
Nonetheless, Schlienger teaches an electrode wherein the one or more refractory metals comprise at least one of Nb, Ta, or Re (Abstract).
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement Nb, Ta, or Re as refractory metals as taught in Schlienger in the composition of the electrode of Hirt in view of Kaneko, for the purpose of providing electrode compositions for requisite capabilities such as melting temperature (Schlienger, Col. 5, In 7-20).
Regarding claim 28, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), but does not teach herein the one or more refractory metals comprise at least one of Ti, V, Cr, Zr, Hf, Ru, Rh, Os, or Ir.
Nonetheless, Schlienger teaches an electrode wherein the one or more refractory metals comprise at least one of Ti, V, Cr, Zr, Hf, Ru, Rh, Os, or Ir (Abstract).
.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirt et al (US 8,743,926) in view of Kaneko et al (JP 2561263), as applied to claim 25, further in view of Kithany et al (US 4,668,282).
Regarding claim 32, Hirt in view of Kaneko teaches the electrode as appears above (see the rejection of claim 25), but does not teach further comprising a corrosion-resistant coating disposed on at least a portion of the shaft.
Nonetheless, Kithany teaches a glass melt electrode further comprising a corrosion-resistant coating disposed on at least a portion of the shaft (Fig. 12 #s 34 and  36 coats).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the coating as taught in Kithany to the outer surface of Hirt in view of Kaneko, for the purpose of providing protection to the substrate from oxidation or corrosion (Abstract).

Claims 37-38 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rott et al (US 2005/0286604) in view of Kaneko et al (JP 2561263).

Regarding claim 37, Rott discloses a method of processing glass, the method comprising: 
providing a glass-melting furnace (Fig. 1), wherein one or more glass melt electrodes (Fig. 1 #7 electrode) protrude from an inner wall of the glass-melting furnace into an inner volume of the glass-melting furnace (Shown in fig. 2); 
disposing glass material (Fig. 1 #30 batch layer 30 comprising the glass raw materials) within the inner volume of a glass-melting furnace; 
and melting the glass material at least in part by applying electrical current to the one or more glass melt electrodes (Fig. 1 #7 electrode), each glass melt electrode being at least partially immersed in the melted glass material (Shown in figure 2), the one or more glass melt electrodes resisting corrosion during the melting of the glass material.
However, Rott does not disclose wherein at least an outer surface layer of each of the glass melt electrodes is single- crystalline and comprises one or more refractory metals.
Nonetheless, Kaneko teaches wherein at least an outer surface layer of each of the glass melt electrodes is single- crystalline (p. 3, In 9) and comprises one or more refractory metals (p. 3, In 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rott by incorporating the single-crystalline electrode comprising one of more refractory as taught Kaneko for the purpose of providing stability in electrode characteristics (Kaneko Translation, p. 2, In 18-20) which would aid in increasing the lifespan of the electrode.
Regarding claim 38, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), and Rott further teaches wherein the one or more refractory metals comprise at least one of Mo or W ([0006] lines 1-8).
Regarding claim 41, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), and Kaneko further teaches wherein substantially an entire volume of at least one glass melt electrode is single-crystalline (p. 3, In 9).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the single-crystalline structure layer as taught in Kaneko to the shaft of Kaneko in view of Rott, for the purpose of providing stability in electrode characteristics (Kaneko Translation, p. 2, In 18-20) which would aid in increasing the lifespan of the electrode.
Regarding claim 42, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), and Kaneko further teaches wherein the outer surface layer of the shaft is disposed around a polycrystalline core (p. 3, In 10-11).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the polycrystalline core as taught in Kaneko to the shaft of Rott in view of Kaneko, for the purpose of providing a cooling channel for the electrode.
Regarding claim 43, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), and Kaneko further teaches wherein the core comprises the one or more refractory metals (p. 3, In 7).

Regarding claim 44, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), and Rott further teaches wherein at least one glass melt electrode defines a hollow cooling channel (Fig 2. #26 annular gap) therewithin.

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rott et al (US 20050286604) in view of Kaneko et al (JP 2561263) as applied to claim 37, further in view of Schlienger (US 3,651,238).
Regarding claim 39, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), but does not teach wherein the one or more refractory metals comprise at least one of Nb, Ta, or Re.
Nonetheless, Schlienger teaches an electrode wherein the one or more refractory metals comprise at least one of Nb, Ta, or Re (Abstract).
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement Nb, Ta, or Re as refractory metals as taught in Schlienger in the composition of the electrode of Rott in view of Kaneko, for the purpose of providing electrode compositions for requisite capabilities such as melting temperature (Schlienger, Col. 5, In 7-20).
Regarding claim 40, Rott in view of Kaneko teaches the method as appears above (see the rejection of claim 37), but does not teach wherein the one or more refractory metals comprise at least one of Ti, V, Cr, Zr, Hf, Ru, Rh, Os, or Ir.
Nonetheless, Schlienger teaches an electrode wherein the one or more refractory metals comprise at least one of Ti, V, Cr, Zr, Hf, Ru, Rh, Os, or Ir (Abstract).
It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to implement Ti, V, Cr, Zr, Hf, Ru, Rh, Os, or Ir as refractory metals as taught in Schlienger in the composition of the electrode of Rott in view of Kaneko, for the purpose of providing electrode compositions for requisite capabilities such as melting temperature (Schlienger, Col. 5, In 7-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761